UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-1499


PENNY JOHNSON,

                      Plaintiff – Appellant,

          v.

ASHTON, LLC; UIP PROPERTY MANAGEMENT, ET AL,

                      Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:10-cv-02461-CCB)


Submitted:   August 25, 2011                 Decided:   August 29, 2011


Before MOTZ, DUNCAN, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Penny Johnson, Appellant Pro Se. Richard W. Evans,            MCCARTHY
WILSON, LLP, Rockville, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Penny    Johnson       seeks    to    appeal      the   district      court’s

order    transferring      venue     of    her    complaint.           This    court    may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2006),    and    certain     interlocutory        and       collateral       orders,    28

U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus.    Loan    Corp.,     337   U.S.    541,    545-46      (1949).         The   order

Johnson     seeks    to    appeal     is    neither      a    final     order    nor     an

appealable interlocutory or collateral order.                          Accordingly, we

dismiss the appeal for lack of jurisdiction.                          We dispense with

oral     argument    because       the    facts    and     legal      contentions       are

adequately       presented    in    the    materials         before    the    court     and

argument would not aid the decisional process.



                                                                                DISMISSED




                                            2